1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2
                                                                      Jul 23, 2019
3                       UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
4
     ORANO FEDERAL SERVICES LLC,               No. 4:17-cv-05182-SMJ
5    a Delaware limited liability company,

6                             Plaintiff,       ORDER DISMISSING CASE

7                v.

8    BECHTEL NATIONAL INC., a
     Nevada corporation,
9
                              Defendant.
10

11         On July 22, 2019, the parties filed a Stipulated Motion to Dismiss, ECF No.

12   56. Consistent with the parties’ agreement and Federal Rule of Civil Procedure

13   41(a), IT IS HEREBY ORDERED:

14         1.    The parties’ Stipulated Motion to Dismiss, ECF No. 56, is

15               GRANTED.

16         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17               bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20         5.    The Clerk’s Office is directed to CLOSE this file.




     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 23rd day of July 2019.

4                       ____________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
